Motion by defendant for temporary stay allowed 3 February 2000. Petition by defendant (Primus Automotive Financial Services, Inc.) for writ of certiorari to review the orders of the North Carolina Court of Appeals allowed 2 March 2000. Petition by defendant (Primus Automotive Financial Services, Inc.) for writ of certiorari to review the order of the Superior Court, Forsyth County allowed 2 March 2000. Petition by defendant (Primus) for writ of supersedeas of the judgment of the Court of Appeals allowed 2 March 2000.